 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement") is made as of August 2, 2006, by
and among MAVERICK OIL AND GAS, INC., a Nevada corporation (the "Employer"), and
JAMES A. WATT, an individual resident in the State of Texas (the "Executive").

RECITALS

 

WHEREAS, the Employer considers it essential and in the best interests of its
stockholders to foster the employment of key management personnel and desires to
engage the services of the Executive on the terms and conditions hereinafter set
forth; and

WHEREAS, Executive desires to render services to the Employer on the terms and
conditions provided in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

The parties, intending to be legally bound, agree as follows:

1.

DEFINITIONS

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:

"Agreement" means this Employment Agreement, as amended from time to time.

"Basic Compensation" shall include all items of Base Salary and bonus
compensation and benefits provided for in Section 3.1 of this Agreement.

"Benefits" is defined in Section 3.1(c).

"Board of Directors" means the board of directors of the Employer.

"Change of Control" shall be deemed to have occurred if (A) any "Person" (as the
term "Person" is used in §13(d) and §14(d) of the Securities Exchange Act of
1934, and including such Person’s affiliates, but excluding the Executive and
any holder of the Employer's secured convertible debentures) who does not on the
Effective Date have beneficial ownership of voting securities of the Company ,
becomes, after the date hereof, the beneficial owner, directly or indirectly, of
securities of the Employer representing 50% or more of the combined voting power
of the Employer's then outstanding securities, other than securities acquired in
a private or public offering of shares approved by the Employer’s Board of
Directors; (B) there occurs a sale, exchange, transfer or other disposition of
all or substantially all of the assets of the Employer to another Person or
entity, except to an entity controlled directly or indirectly by the Employer
(it being understood that the interests of the Employer and its subsidiaries in
the Barnett Shale area do not constitute substantially all of the assets of the
Employer); or (C) there occurs a merger,

 


--------------------------------------------------------------------------------



 

consolidation or other reorganization of the Employer in which the Employer is
not the surviving entity and in which the historic shareholders of the Employer
continue to own less than 50% of the outstanding securities of the surviving
entity immediately following the transaction, or a plan of liquidation or
dissolution of the Employer other than pursuant to bankruptcy or insolvency laws
is adopted. Notwithstanding the foregoing, a "change of control" shall not be
deemed to have occurred for purposes of this Agreement (i) in the event of a
sale, exchange, transfer or other disposition of substantially all of the assets
of the Employer to, or a merger, consolidation or other reorganization involving
the Employer and the Executive, alone or with other officers of the Employer, or
any entity of which the Executive (alone or with other officers) beneficially
owns, directly or indirectly, at least 25% of the outstanding equity interests;
or (ii) in a transaction otherwise commonly referred to as a "management
leveraged buy-out". For the purposes of this definition, the beneficial
ownership of securities will be determined using the principles set forth in
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended.

"Code" means the Internal Revenue Code of 1986, as amended.

"Disability" shall mean once the Executive is unable to perform the essential
functions of the Executive's duties with reasonable accommodation for 120
consecutive days, or 120 days during any twelve-month period. The disability of
the Executive will be determined by a medical doctor selected by written
agreement of the Employer and the Executive upon the request of either party by
notice to the other. If the Employer and the Executive cannot agree on the
selection of a medical doctor, each of them will select a medical doctor and the
two medical doctors will attempt to make a determination of disability. If they
cannot agree, they will select a third medical doctor who will determine whether
the Executive has a disability. The determination of the third medical doctor
selected under this provision will be binding on both parties. The Executive
must submit to a reasonable number of examinations by the medical doctor making
the determination of disability under this provision, and the Executive hereby
authorizes the disclosure and release to the Employer of such determination and
all supporting medical records. If the Executive is not legally competent, the
Executive's legal guardian or duly authorized attorney-in-fact will act in the
Executive's stead for the purposes of submitting the Executive to the
examinations, and providing the authorization of disclosure, required under this
provision.

"Effective Date" means August 2, 2006.

"Employment Period" means the term of the Executive's employment under this
Agreement as defined in Section 2.2.

 

2

 


--------------------------------------------------------------------------------



 

 

"For Cause" shall mean: (a) the Executive's material breach of this Agreement;
(b) a judicial finding in a civil context, or a conviction or entry of a guilty
plea or plea of no contest in a criminal context, with respect to theft, fraud,
or misappropriation (or attempted misappropriation) by Executive of any of the
Employer's funds or property; (c) controlled substance abuse, drug addiction or
alcoholism which interferes with or materially affects the Executive’s job
performance; (d) gross negligence or wanton misconduct which materially affects
the Employer; (e) any violation of any express written directions or any
reasonable written rule or regulation established by the Employer’s Board of
Directors from time to time regarding the conduct of its business, (f) a
conviction or entry of a guilty plea or plea of no contest with respect to a
felony or other crime involving moral turpitude for which imprisonment is a
possible punishment; provided, however, that in order to terminate the Executive
For Cause, the Employer must, in the case of a For Cause event or events that is
or are capable of being cured by the Executive, first provide the Executive with
written notice of the particular For Cause event or events, and provide the
Executive with fifteen (15) days in which to cure such For Cause event or
events.

 

"Good Reason" shall mean, unless the Executive shall have consented thereto, any
of the following: (i) a material reduction in the Executive's title, duties,
responsibilities or status which are inconsistent with the Executive’s position
with the Employer; (ii) the assignment to the Executive of duties inconsistent
with the duties normally assigned to Persons in offices of similar position to
that of the Executive at companies of comparable size to the Employer; (iii) a
requirement that the Executive relocate outside the metropolitan Dallas area
(defined as the 50 mile radius surrounding the Company’s current Addison, Texas
location); (iv) the breach by the Employer of any obligation under this
Agreement after notice and a thirty day right to cure; or (v) the Employer,
pursuant to or within the meaning of Title 11, U.S. Code, or any similar
Federal, foreign or state law for the relief of debtors, (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, or (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official in the context of a bankruptcy filing.

 

"Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

2.

EMPLOYMENT TERMS AND DUTIES

 

2.1

EMPLOYMENT

 

The Employer agrees to, and hereby does, employ the Executive for the term of
this Agreement upon the terms and conditions set forth in this Agreement.

 

3

 


--------------------------------------------------------------------------------



 

 

2.2

TERM

Subject to the provisions of Section 6, the Employment Period for the
Executive's employment under this Agreement will be five (5) years, beginning on
the Effective Date, and shall be automatically renewed for consecutive one-year
renewal terms thereafter, unless, not less than sixty (60) days prior to the end
of the original term or any renewal term, either party gives the other party
written notice of the non-renewal of the Employment Period, which non-renewal
shall not be considered a termination of Executive's employment for purposes of
Section 6 of this Agreement.

2.3

DUTIES

The Executive will serve as the Chairman and Chief Executive Officer of the
Employer and perform such duties as are commensurate with such positions. In the
performance of his duties, the Executive shall comply with the policies, and be
subject to the reasonable direction, of the Board of Directors of the Employer.
The Executive agrees to perform in good faith and to the best of his ability all
services which may be required of him hereunder and will devote such efforts and
business time, skill, attention and energies as are reasonably necessary to
perform his duties and responsibilities under this Agreement and to promote the
success of the Employer's business. The Executive shall be employed on a
full-time basis by the Employer and shall be located at the Employer's office
within the metropolitan Dallas area. Subject to the provisions of Section 9 of
this Agreement, the Executive may continue to engage in the following
activities: (a) attending board of directors' or like meetings of other
companies in which the Executive or an affiliate has invested or in which the
Executive has been elected to serve, and (b) managing his personal investments,
provided that such activities set forth in (a) and (b) (individually or
collectively) do not materially and adversely interfere or conflict with the
performance of the Executive's duties or responsibilities under this Agreement.

3.

COMPENSATION

 

 

3.1

BASIC COMPENSATION

(a) Base Salary. The Executive will be paid an annual base salary of $250,000,
subject to tax withholdings and adjustment as provided below (the "Base
Salary"), which will be payable in equal periodic installments according to the
Employer's customary payroll practices, but no less frequently than monthly. The
Executive's Base Salary will be reviewed by the Employer's Board of Directors
not less frequently than annually, and may be adjusted upward or downward by the
Employer, but in no event will the Base Salary be less than $250,000 per year.
The Executive’s Base Salary will be reviewed at the end of his first year of
service and subject to increase to that level which the Compensation Committee
of the Employer’s Board of Directors determines, in its discretion, is the
approximate median of salaries payable to similarly situated chief executive
officers of a meaningful statistical sampling of comparable companies within the
Employer’s industry peer group.

(b)       Bonus. At the discretion of the Employer's Board of Directors, the
Executive shall be eligible to participate in an annual incentive plan that may
be in effect from

 

4

 


--------------------------------------------------------------------------------



 

time-to-time which will provide an incentive payment based upon achievement of
performance goals determined by the Compensation Committee of the Employer, to
be measured against a target incentive (the “Target Incentive”), expressed as a
percentage of Base Salary, to initially set at between 0-200% of Base Salary,
with the achievement of all performance goals to entitle the Executive to a
Target Incentive of 100% of Base Salary.

(c)        Benefits.           The Executive will, during the Employment Period,
be permitted to participate in such pension, profit sharing, bonus (subject to
the provisions of Section 3.1(b)), life insurance, hospitalization, major
medical, and other employee benefit plans of the Employer that may be in effect
from time to time, to the extent the Executive is eligible under the terms of
those plans (collectively, the "Benefits"). The Executive shall also be entitled
to such other fringe benefits as are now or may become available to any of the
Employer's other executive officers.

 

 

3.2

OPTIONS AND RESTRICTED STOCK.

(a)        The Employer agrees to grant to the Executive options to purchase
7,500,000 shares of its common stock at an exercise price of $.75 per share (the
" Options"). The Options shall be granted under and subject to the Employer's
2005 Stock Incentive Plan (the “Plan”) and shall be subject to the terms of a
Stock Option Agreement to be executed by the parties under the Plan. Subject to
the terms of a Stock Option Agreement to be executed by the parties under the
Plan, the Executive’s right to exercise the Options shall generally vest in five
equal annual increments commencing on the first anniversary of the Effective
Date, provided that the Executive remains continuously employed by the Employer
through such vesting dates. In the event, however, of Executive’s termination by
Employer as a result of Death, Disability, or other than For Cause, or
Executive’s termination for Good Reason, the Options shall vest in sixty (60)
equal monthly increments commencing on the Effective Date.

(b)        The Employer hereby also agrees to grant to the Executive 1,000,000
shares of restricted common stock under the Plan (the “Restricted Shares”) which
shall be subject to the terms of a Restricted Stock Agreement to be executed by
the parties under the Plan. Subject to the terms of a Restricted Stock Agreement
to be executed by the parties under the Plan, the Executive shall vest in the
Restricted Shares in five equal annual increments commencing on the first annual
anniversary of the Effective Date, provided that the Executive remains
continuously employed by the Employer through such vesting dates. In the event,
however, of Executive’s termination by Employer as a result of Death,
Disability, or other than For Cause, or Executive’s termination for Good Reason,
the Restricted Shares shall vest in sixty (60) equal monthly increments
commencing on the Effective Date.

 

 

5

 


--------------------------------------------------------------------------------



 

 

(c) The Employer has advised the Executive, and the Executive acknowledges that
the Employer does not presently have sufficient shares authorized under its
Articles of Incorporation, nor does it have sufficient shares available for
issuance under the Plan to cover the issuance of the Restricted Shares and the
Options. Accordingly, the Executive agrees to permit the Employer such time as
is sufficient to amend its Articles of Incorporation and amend its Plan in
amounts sufficient to cover the issuance of the Options and the Restricted
Shares; with the understanding, however, that no delay in granting such
Restricted Shares and/or Options shall effect the exercise price or other
material terms of the Restricted Shares and Options. The Executive acknowledges
that the delay in the issuance of the Options and Restricted Shares may
adversely affect the tax treatment of such Options and Restricted Shares to him.

 

4.

EXPENSE REIMBURSEMENT

The Employer will pay on behalf of the Executive (or reimburse the Executive
for) reasonable expenses incurred by the Executive in the performance of the
Executive's duties pursuant to this Agreement, including, without limitation,
reasonable expenses incurred by the Executive in attending business meetings and
for promotional expenses, dues in such trade and professional organizations as
the Executive deems appropriate, toll tag fees, annual dues associated with
membership in airport lounges, and cell phone fees. Any individual expenses (or
those aggregated for a single business trip) greater than $10,000 must be
approved by either the Employer's Chief Financial Officer or the Employer's
Compensation Committee (or if the Employer has no Compensation Committee, its
Board of Directors). The Executive must file expense reports with respect to
such expenses in accordance with the Employer's policies.

5.

VACATIONS AND HOLIDAYS

The Executive will be entitled to four (4) weeks' paid vacation each calendar
year in accordance with the vacation policies of the Employer in effect for its
executive officers from time to time. The Executive will also be entitled to the
paid holidays and other paid leave set forth in the Employer's policies.
Vacation days during any calendar year that are not used by the Executive during
such calendar year may be used in any subsequent calendar year; provided,
however, that no more than six (6) weeks' paid vacation may be accrued or
carried forward.

6.

TERMINATION

 

 

6.1

EVENTS OF TERMINATION

(a)        The Executive's employment may be terminated by the Employer on the
following grounds:

(i)

upon the death of the Executive;

(ii)           upon the disability of the Executive immediately upon notice from
either party to the other;

 

6

 


--------------------------------------------------------------------------------



 

 

(iii)          For Cause (following the expiration of any applicable notice
period); and

 

(iv)

at the discretion of the Employer, other than For Cause.

 

(b)

The Executive may terminate his employment on the following grounds:

(i)            without Good Reason, provided that the Executive gives the
Employer at least thirty (30) days prior written notice of his termination of
employment; or

(ii)           for Good Reason (following the expiration of any applicable
notice period).

6.2

TERMINATION PAY

Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of his death, his designated beneficiary
as defined below) the compensation provided in this Section 6.2:

(a)        Termination by the Employer For Cause or Termination by the Executive
Without Good Reason. If the Employer terminates this Agreement For Cause or the
Executive resigns or terminates his employment for other than Good Reason, the
Executive will be entitled to receive his then effective Base Salary only
through the date such termination is effective, but will not be entitled to any
accrued bonus compensation for the calendar year during which such termination
occurs.

(b)        Termination upon Disability. If this Agreement is terminated by the
Employer as a result of the Executive's Disability, the Employer will pay the
Executive his then effective Base Salary for the twelve (12) month period
following such termination (with no obligation to pay any bonus or accrued
bonus); provided that the proceeds of any disability insurance secured on behalf
of the Executive by the Employer shall be applied towards, and credited against,
the Employer’s obligation to continue paying the Executive’s Base Salary as set
forth above. If this Agreement is terminated as a result of the Executive's
Disability, the Executive shall fully vest at the time of such termination in
and to that number of Options and Restricted Shares as if the Executive had
remained employed by the Employer for a period of one year following his
Disability and the Executive shall have the full term of such Options in which
to exercise any or all of them, notwithstanding any provision to the contrary
contained in any such Option or any Restricted Stock Agreement.

(c)        Termination upon Death. If this Agreement is terminated because of
the Executive's death, the Employer will pay the Executive’s estate his then
effective Base Salary through the end of the twelve month period following his
death (with no obligation to pay any bonus or accrued bonus); provided that the
proceeds of any life insurance secured on behalf of the Executive by the
Employer shall be applied towards, and credited against, the Employer’s
obligation to continue paying the Executive’s Base Salary as set forth above. If
this Agreement is terminated as a result of the Executive's death, the Executive
shall fully vest at the time of such termination in and to that number of
Options and Restricted Shares as if the Executive had

 

7

 


--------------------------------------------------------------------------------



 

remained employed by the Employer for a period of one year following his death
and the Executive shall have the full term of such Options in which to exercise
any or all of them, notwithstanding any provision to the contrary contained in
any such Option or any Restricted Stock Agreement.

(d)        Termination by the Executive For Good Reason or Termination by the
Employer Without Cause Prior to a Change of Control. If prior to a Change of
Control this Agreement is terminated by the Executive for Good Reason, or if
this Agreement is terminated by the Employer other than For Cause, then (i)
within ten (10) days of such termination, the Employer shall pay to the
Executive in cash a lump sum severance payment (subject to applicable tax
withholdings) the Executive’s then current Base Salary; plus the amount of the
annual bonus the Executive received, or was entitled to receive, for the
immediately preceding year pursuant to the provisions of Section 3.1(b) of this
Agreement (ii) if the termination occurs within the Executive’s first year of
employment, the Executive shall fully vest at the time of such termination in
and to that number of Options and Restricted Shares as if the Executive had
remained employed by the Employer for a period of one year following such
termination; (iii) if the termination occurs after the Executive’s first year of
employment, the Executive shall fully vest at the time of such termination in
and to that number of Options and Restricted Shares as if the Executive had
remained employed by the Employer for a period of two years following such
termination; and (iv) the Executive shall have the full term of such Options in
which to exercise any or all of them, notwithstanding any provision to the
contrary contained in any such Option or any Restricted Stock Agreement.

(e)       Termination by the Executive For Good Reason or Termination by the
Employer Without Cause Following a Change of Control. If within six (6) months
following a Change of Control this Agreement is terminated by the Executive for
Good Reason or by the Employer other than For Cause, then the Employer shall
within ten (10) days after the date of termination pay to the Executive in cash
an amount equal to 2.99 times the sum of (i) the Executive's then current Base
Salary plus (ii) the amount of the annual bonus the Executive received, or was
entitled to receive, for the immediately preceding year pursuant to the
provisions of Section 3.1(b) of this Agreement. Also, for one (1) year following
the date of termination, the Employer shall continue to provide the Executive
with all fringe benefits or the economic equivalent thereof he was receiving as
of the date of termination, as if he were actually employed for such one (1)
year period. Moreover, any Options and Restricted Shares held by the Executive
which were not fully vested on the date of the Executive's termination pursuant
to this Section 6(e) shall vest and immediately become fully exercisable by the
Executive upon the date of termination, and the Executive shall have the full
term of such Options in which to exercise any or all of them, notwithstanding
any provision to the contrary contained in any such Option or any Restricted
Stock Agreement..

7.

CHARACTER OF TERMINATION PAYMENTS; MITIGATION

The amounts payable to the Executive upon any termination of this Agreement
shall be considered severance pay in consideration of past services rendered on
behalf of the Employer and his continued service from the Effective Date to the
date he becomes entitled to such payments. The Executive shall have no duty to
mitigate his damages by seeking

 

8

 


--------------------------------------------------------------------------------



 

other employment and, should the Executive actually receive compensation from
any such other employment, the payments required hereunder shall not be reduced
or offset by any such other compensation.

8.

NON-DISCLOSURE COVENANT

The Employer and the Executive acknowledge that the services to be performed by
the Executive under this Agreement are unique and valuable and that, as a result
of the Executive's employment, the Executive will be in a relationship of
confidence and trust with the Employer and will come into possession of
"Confidential Information" (i) owned or controlled by the Employer and its
subsidiaries and affiliates; (ii) in the possession of the Employer and its
subsidiaries and affiliates and belonging to third parties; or (iii) conceived,
originated, discovered or developed, in whole or in part, by the Executive. As
used herein "Confidential Information" means trade secrets and other
confidential or proprietary business, technical, personnel or financial
information of the Employer, whether or not the Executive's work product, in
written, graphic, oral or other tangible or intangible forms, including but not
limited to specifications, samples, records, data, computer programs, drawings,
diagrams, models, consumer names, ID's or e-mail addresses, business or
marketing plans, studies, analyses, projections and reports, communications by
or to attorneys (including attorney-client privileged communications), memos and
other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes that are not readily
available to the public, even it is not specifically marked as a trade secret or
confidential, unless the Employer advises the Executive otherwise in writing or
unless the information has been shared by the Employer with entities not bound
by an obligation of confidentiality to the Employer.. In consideration of the
compensation and benefits to be paid or provided to the Executive by the
Employer under this Agreement, the Executive agrees not to directly or
indirectly use or disclose to anyone, either during the Employment Period or
after the termination of this Agreement, except in the performance of his duties
of his employment with the Employer or with the Employer's prior written
consent, any Confidential Information of the Employer. This non-disclosure
covenant does not apply to information that is disclosed or becomes public
through another source that is not bound by a an obligation of confidentiality
to the Employer; which the Executive is required to disclose pursuant to court
order, subpoena or applicable law (provided that the Executive will use
reasonable efforts to provide the Employer with prompt notice of any such
requests or requirement so that the Employer may seek an appropriate protective
order); or which is disclosed in any proceeding to enforce or interpret this
Agreement. The Executive agrees that in the event of the termination of the
Executive's employment for any reason, the Executive will deliver to the
Employer, upon request, all property belonging to the Employer, including all
documents and materials of any nature pertaining to the Executive's work with
the Employer and will not take with him any documents or materials of any
description, or any reproduction thereof of any description, containing or
pertaining to any Confidential Information.

9.

NON-COMPETITION

During the term of this Agreement (the “Non-Compete Period”), the Executive
agrees that he shall not work for or be interested in any business engaged in
the exploration, development, and/or production of oil and/or gas in the general
geographic area in which the

 

9

 


--------------------------------------------------------------------------------



 

Employer conducts, or intends to conduct, any such operations. In the event the
Executive's employment is terminated by the Employer For Cause or the Executive
terminates his employment for other than Good Reason, the Non-Compete Period
shall be extended until the earlier of (i) one year after the date of such
termination; and (ii) the then scheduled expiration of the term of the
Agreement. In the event the Executive is terminated in a manner in which his
Basic Salary is continued, or he is paid a lump-sum, which, for this purpose
shall be deemed to be a salary continuation for the period represented by the
amount that the lump sum would have represented as though Executive’s employment
had continued, the Non-Compete Period shall be extended through the period of
such continued compensation or deemed continued compensation. For the further
purposes of this Agreement, the term "work for or be interested in any business"
means that the Executive is a stockholder, director, officer, employee, partner,
individual proprietor, lender or consultant with that business, but not if his
interest is limited solely to the passive ownership of five percent (5%) or less
of any class of the equity or debt securities of a corporation whose shares are
listed for trading on a national securities exchange or traded in the
over-the-counter market. In the event that any part of this Section 9 is
adjudged invalid or unenforceable by any court of record, board of arbitration
or judicial or quasi judicial entity having jurisdiction thereof by reason of
length of time, geographical coverage, activities covered, or for any other
reason, then the invalid or unenforceable provisions of this covenant shall be
deemed reformed and amended to the maximum extent permissible under applicable
law and shall be enforced and enforceable as so amended in accordance with the
intention of the parties as expressed herein.

10.

GENERAL PROVISIONS

 

 

10.1

INJUNCTIVE RELIEF AND ADDITIONAL REMEDY

The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of any provision of Sections 8 and 9 of this
Agreement would be irreparable and that an award of monetary damages to the
Employer for such a breach would be an inadequate remedy. Consequently the
Employer will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provisions of Sections 8 and 9 of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.

10.2

WAIVER

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege.

 

10

 


--------------------------------------------------------------------------------



 

 

10.3

NOTICES

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

If to the Employer:

Maverick Oil and Gas, Inc.

16415 Addison Road, Suite 850

Addison, Texas 75001

Telephone No.:

(214) 239-4333

Facsimile No.:

(214) 239-4334

 

with a copy to:

Stephen M. Cohen, Esquire

 

 

C/O Maverick Oil and Gas, Inc.

 

 

16415 Addison Road, Suite 850

 

Addison, Texas 75001

 

 

If to the Executive:

James A. Watt

4400 Belfort Place

Dallas, Texas 75205

Telephone No.:

_____________

Facsimile No.:

_____________

 

10.4

ENTIRE AGREEMENT; AMENDMENTS

This Agreement and the documents referenced herein, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.

10.5

GOVERNING LAW

This Agreement will be governed by the laws of the State of Delaware without
regard to conflicts of laws principles.

10.6

JURISDICTION

Subject to the provisions of Section 10.7, any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against either of the parties in the federal and state courts
located in Dallas, Texasand each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any

 

11

 


--------------------------------------------------------------------------------



 

such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.

10.7

ARBITRATION, OTHER DISPUTES.

In the event of any dispute or controversy arising under or in connection with
this Agreement, the parties shall first promptly try in good faith to settle
such dispute or controversy by mediation under the applicable rules of the
American Arbitration Association before resorting to arbitration. In the event
such dispute or controversy remains unresolved in whole or in part for a period
of thirty (30) days after it arises, the parties will settle any remaining
dispute or controversy exclusively by arbitration in Dallas, Texas in accordance
with the commercial arbitration rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. All administration fees and arbitration fees shall be paid
solely by the Employer. Notwithstanding the above, the Employer shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction with respect to any violation of section 8 or 9 hereof. The
prevailing party may recover attorneys’ fees in any dispute or controversy
arising under or in connection with this Agreement

 

10.8

ASSIGNABILITY, BINDING NATURE

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Executive under this Agreement may be assigned
or transferred by the Executive other than his rights to compensation and
benefits, which may be transferred only by will or operation of law.

10.9

SURVIVAL

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive's employment to the extent necessary to the
intended preservation of such rights and obligations.

10.10

PRIOR AGREEMENTS

The Executive represents and warrants to the Employer that his execution and
performance of this Agreement shall not constitute a breach of any contract,
agreement or understanding, whether oral or written, to which he is a party or
by which he is bound.

 

12

 


--------------------------------------------------------------------------------



 

 

10.11

ACKNOWLEDGMENT

The Executive hereby acknowledges and certifies that he has read the terms of
this Agreement, that he has been informed by the Employer that he should discuss
it with an attorney of his choice, and that he understands its terms and
effects. The Executive further acknowledges that based on his training and
experience, he has the capacity to earn a livelihood by performing services as
an employee or otherwise in a business that does not violate the provisions of
Section 8 or 9. The Employer acknowledges that the terms of this Agreement have
been reviewed and approved by its Board of Directors.

10.12

SECTION HEADINGS, CONSTRUCTION

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms.

10.13

SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

10.14

COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. This
Agreement (and all other agreements, documents, instruments and certificates
executed and/or delivered in connection herewith) may be executed by facsimile
signatures, each of which shall be deemed an original copy of this Agreement (or
other such agreement, document, instrument and certificate).



 

13

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

  

 

 

  

  

 

  

  

 

  

  

 

  

  

EMPLOYER:

 

MAVERICK OIL AND GAS, INC.

 

 

By:        /s/ John Ruddy

Authorized Executive Officer

 

 

 

 

  

 

 

  

  

 

  

  

 

  

  

 

  

  

EMPLOYEE:

 

/s/ James A. Watt

James A. Watt

 

 

 

14

 

 

 